           Case 2:19-cv-01069-MCE-CKD Document 17 Filed 10/06/20 Page 1 of 2



1    GOYETTE & ASSOCIATES, INC.
     GARY G. GOYETTE, SBN: 224715
2    2366 Gold Meadow Way, Suite 200
     Gold River, CA 95670
3    Telephone: 916-851-1900
     Facsimile; 916-851-1995
4
     Attorneys for Plaintiff
5

6    SPINELLI, DONALD & NOTT
     A Professional Corporation
7    LYNN A. GARCIA, SBN: 131196
     601 University Avenue, Suite 225
8    Sacramento, California 95825
     Telephone: (916) 448-7888
9    Facsimile: (916) 448-6888
10   Attorneys for Defendant
     COUNTY OF EL DORADO
11

12                                          UNITED STATES DISTRICT COURT
13                                     EASTERN DISTRICT OF CALIFORNIA
14
                                                       ) Case No.: 2:19-cv-01069-MCE-CKD
15   SUSAN GELLMAN,                                    )
                                                       )
16                             Plaintiff,              ) STIPULATION OF DISMISSAL; ORDER
                                                       ) THEREON
17          v.                                         )
                                                       )
18   COUNTY OF EL DORADO, et al.                       )
                                                       )
19                    Defendants.                      )
20          WHEREAS, Plaintiff Susan Gellman filed her Complaint on June 12, 2019 for violations of Civil
21   Rights Laws, 42 U.S.C. §1983; Retaliation in Violation of 42 U.S.C. §2000e; Retaliation (FEHA); Failure to
22   Prevent Discrimination and Retaliation (FEHA) and Defamation; and
23          WHEREAS, Plaintiff and Defendants County of El Dorado and Teri Monterosso reached a settlement
24   on September 16, 2020. The settlement agreement has been executed by Plaintiff, but the settlement checks
25   have not yet been received by plaintiff;
26          THEREFORE, IT IS HEREBY STIPULATED by and between Plaintiff Susan Gellman and
27   Defendants County of El Dorado and Teri Monterosso that the above-captioned action should be dismissed
28   ///



                                                         1
     STIPULATION OF DISMISSAL; ORDER THEREON
             Case 2:19-cv-01069-MCE-CKD Document 17 Filed 10/06/20 Page 2 of 2



1    with prejudice. The court will retain jurisdiction to enforce the settlement and the orders regarding deposit
2    and withdrawal of funds in the minor plaintiffs’ blocked bank accounts.
3            IT IS SO STIPULATED.
4                                                         Respectfully submitted,
                                                             GOYETTE & ASSOCIATES, INC.
5    Dated: September 24, 2020
                                                                    /s/ Gary G. Goyette
6                                                            By: ________________________________
                                                                    GARY G. GOYETTE
7                                                                   Attorneys for Plaintiff
                                                             SPINELLI, DONALD & NOTT
8    Dated: September 24, 2020
9                                                                      /s/ Lynn A. Garcia
                                                                By:   ________________________________
10                                                                     LYNN A. GARCIA
11                                                                     Attorneys for Defendant

12

13                                                      ORDER
14

15           The Court having considered the stipulation of the parties, and good cause appearing thereof, orders

16
     as follows:
             1.     The action is DISMISSED with prejudice as against Defendant County of El Dorado pursuant
17
     to FRCP 41(a)(1)(A)(ii).
18
             2.     The action is DISMISSED with prejudice as against Defendant Teri Monterosso pursuant to
19
     FRCP 41(a)(1)(A)(ii).
20
             3.      The matter having been concluded in its entirety, the Clerk of Court is directed to close the
21
     case.
22           IT IS SO ORDERED.
23

24   Dated: October 6, 2020

25

26

27

28




                                                            2
     STIPULATION OF DISMISSAL; ORDER THEREON
